NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH CLIG,                                    No.    17-35395

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00514-JE

 v.
                                                MEMORANDUM*
D. WETTLANFER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Joseph Clig, an Oregon state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Clig

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating Clig’s clubfoot condition or staph infection.

See id. at 1057-60 (deliberate indifference is a high legal standard; medical

malpractice, negligence, or a difference in medical opinion concerning the

course of treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion in denying Clig’s motion

to appoint counsel because Clig failed to show exceptional circumstances.

See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth

standard of review and requirements for appointment of counsel).

      The district court did not abuse its discretion in denying Clig’s motion

to compel discovery because Clig failed to set forth particular facts that he

expected to uncover through discovery. See Hatch v. Reliance Ins., 758 F.2d

409, 416 (9th Cir. 1985) (setting forth standard of review).

      The district court did not abuse its discretion in denying Clig’s motion

seeking relief under Federal Rule of Civil Procedure 56(d) because Clig failed

to demonstrate that the discovery he requested would preclude summary

judgment. See Getz v. Boeing Co., 654 F.3d 852, 867-68 (9th Cir. 2011)


                                           2                                     17-35395
(setting forth standard of review and explaining that a plaintiff must show that

the discovery sought would have precluded summary judgment).

      We do not consider matters not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009).

      AFFIRMED.




                                          3                                   17-35395